DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,685,940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Reference 1: Bibl (US 2014/0339495)
Regarding claim 2, Bibl teaches a light emitting structure comprising: a reflective bank structure (202);
a light emitting diode (LED) (100) mounted within a reflective bank structure
(202);
a passivation layer (316) laterally surrounding the LED within the reflective bank structure (202);
a top electrode layer (318) spanning over the LED (100), the passivation layer (316).

Bibl does not teach the top electrode layer spanning over the reflective bank structure; and a cavity within the film, the cavity directly over the LED; a fill material within the cavity.
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a light emitting structure comprising: “the top electrode layer spanning over the reflective bank structure;…; and a cavity within the film, the cavity directly over the LED” in combination of all of the limitations of claim 2. Claims 3-21 include all of the limitations of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818